Appeal by the defendant from a judgment of the Supreme Court, Kings County (CoíRnas, J.), rendered November 29, 1994, convicting him of attempted criminal sale of a controlled substance in the third degree,-upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The transcript of the defendant’s plea allocution indicates that he was adequately informed that he would be subjected to an enhanced sentence in the event that he failed to comply with the conditions of the plea. Accordingly, we find no basis to disturb the defendant’s conviction (see, People v Ruffin, 208 AD2d 657). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.